DETAILED OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 10/21/2022. Claims 1-4, 6-11, and 14-23 are pending in the case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the circuitry is further configured to expand the frame by adding the first size to the space currently left between the handwriting input and the size of the frame. It is not clear where the space currently left is available within the frame because the claim recites only one element (i.e. the handwriting input) without reciting a second element to identify the space left between two elements. In other words, how the “size of the frame” can be a second element to locate the currently left space.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 15-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 10296207 B2, hereinafter VanBlon) in view of and Iwanaga (US 2006/0112333 A1), and Hashiba (US 2014/0129931 A1).

As to independent claim 1, VanBlon teaches a display apparatus, comprising:
circuitry (Fig. 1-2) configured to:
receive a handwriting Input within a frame of line displayed on a display, the handwriting input being corresponding to a part of a character string including one or more characters (“one or more handwriting input strokes are provided to the input field overlay and are detected at 402.” Fig. 4, Col. 7 lines 18-19):
expand the frame in a direction of the handwriting input, based on the character size and space currently being left between the handwriting input and a side of the frame in the direction of the handwriting input to receive another handwriting input (“an embodiment may notice that the user's average handwriting stroke is larger than the initial area provided for the input field overlay and  enlarge the input field overlay vertically, e.g., above and below. Given the change determined at 403, if any, an embodiment may thereafter resize, on the input and display device, the initial area at 404 to accommodate the user's particular handwriting input style…..The resizing for example may be based on a handwriting stroke's proximity to a boundary of the input field overlay. Likewise, the determining of a change to the input field overlay may be based on the handwriting strokes' direction of input, e.g., left to right, in order to determine the input field overlay's area should be increased in that direction” Col. 7 lines 21-39, “the resizing changes the initial area incrementally. In the left to right input example, the initial area may be incrementally increased in one direction, e.g., to the right, to accommodate additional right most handwriting strokes” Col. 7 lines 43-47).
VanBlon further teaches determine a change for the initial area at 403, if necessary. For example, an embodiment may notice that the user's average handwriting stroke is larger than the initial area provided for the input field overlay” Col. 7 lines 20-24, Also, Fig. 3, additional area, e.g., 304b and/or 304c is/are added as needed, e.g., based on the user's handwriting input stroke size, location, or content). 
However, VanBlon does not appear to expressly teach obtain, based on the handwriting input, a character size;
determine whether the character size is greater than a space size in a direction of the handwriting input, the space size being a size of a space currently being left between the handwriting input and a side of the frame in the direction of the handwriting input to receive another handwriting input; and
expand, in a case that the character size is determined to be greater than the space size, the frame by at least a size corresponding to the character size in the direction of the handwriting input.
Iwanaga teaches determine whether the character size is greater than a space size in a direction of the handwriting input, the space size being a size of a space currently being left between the handwriting input and a side of the frame in the direction of the handwriting input to receive another handwriting input (“When a character string "D" is further inputted following the status of FIG. 15(b), the frame configuration alteration module 226 judges that the character string "ABCD" gets larger than the frame 34 if the character string is displayed in the same character size to stretch in its lengthwise direction. In this case, the frame configuration alteration module 226 changes the memory contents of the frame configuration storage module 223 so that the character string "ABCD" displayed in two lines will fit in the frame 34 (that is, the configuration of the frame 34 is extended in the frame height direction), by which the character string "ABCD" is displayed in the frame 34 as shown in FIG. 15(c).” paragraph 0121, “the term "character string" used in this specification can also mean only one character.0057, “The character size storage module 12 stores the size of each character included in the character string stored in the character information storage module 11)” paragraph 0050); and
expand, in a case that the character size is determined to be greater than the space size, the frame by at least a size corresponding to the character size in the direction of the handwriting input (the frame 34 is extended in the frame height direction as shown in Fig. 15c, “when the frame state setting module 14 has set the frame in the "configuration alterable state", the configuration of the frame is successively enlarged as characters are inputted one by one by the user” paragraph 0076).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon to comprise determine whether the character size is greater than a space size in a direction of the handwriting input, the space size being a size of a space currently being left between the handwriting input and a side of the frame in the direction of the handwriting input to receive another handwriting input; and expand, in a case that the character size is determined to be greater than the space size, the frame by at least a size corresponding to the character size in the direction of the handwriting input. One would have been motivated to make such a combination to provide a best fit frame for the handwritten input. 
Hashiba teaches obtain, based on the handwriting input, a character size (“the candidate area calculator 304 calculates a maximum value (e.g. pixel unit) of the height and width of each stroke in the handwritten document 50, or a mean value of the height and width of each stroke, as a character size” paragraph 0115).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon and Hirano to comprise obtain, based on the handwriting input, a character size.  One would have been motivated to make such a combination to provide a best fit frame for the handwritten input.
As to dependent claim 2, VanBlon teaches the display apparatus of claim 1, VanBlon does not appear to expressly teach wherein the circuitry is further configured to obtain, based on stroke data, a maximum width and a maximum height among from one or more strokes included in the handwriting input as the character size, the stroke data representing each of the one or more strokes included in the handwriting input.
Hashiba teaches wherein the circuitry obtains, based on stroke data, a maximum width within and a maximum height among from one or more strokes included in the handwriting input as the character size, the stroke data representing each of the one or more strokes included in the handwriting input (“the candidate area calculator 304 calculates a maximum value (e.g. pixel unit) of the height and width of each stroke in the handwritten document 50, or a mean value of the height and width of each stroke, as a character size “ paragraph 0115).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon to comprise wherein the circuitry obtains, based on stroke data, a maximum width within and a maximum height among from one or more strokes included in the handwriting input as the character size, the stroke data representing each of the one or more strokes included in the handwriting input.  One would have been motivated to make such a combination to provide a best fit frame for the handwritten input.

As to dependent claim 3, VanBlon teaches the display apparatus of claim 1, VanBlon further teaches wherein the circuitry is further configured to perform character recognition on the handwriting input (“the character module 205 may perform an optical character recognition algorithm, or similar character recognition algorithm, to the stroke data in order to identify the handwritten character.” Col. 19 lines 65-67 through Col. 20 lines 1-2). Van Blon does not appear to expressly teach the character recognition on the handwriting input obtains a maximum width and a maximum height of a character included in the handwriting input as the character size.
Hashiba teaches obtains a maximum width and a maximum height of a character included in the handwriting input as the character size (“the candidate area calculator 304 calculates a maximum value (e.g. pixel unit) of the height and width of each stroke in the handwritten document 50, or a mean value of the height and width of each stroke, as a character size” paragraph 0115).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon to comprise obtains a maximum width and a maximum height of a character included in the handwriting input as the character size.  One would have been motivated to make such a combination to provide a best fit frame for the handwritten input.

As to dependent claim 4, VanBlon teaches the display apparatus of claim 1, VanBlon further teaches wherein the circuitry further configured to obtain the character size in response to detecting that contact corresponding to the handwriting input on the display ends (Fig. 3, additional area, e.g., 304b and/or 304c is/are added as needed, e.g., based on the user's handwriting input stroke size, location, or content). 

As to dependent claim 6, VanBlon teaches the display apparatus of claim 1, VanBlon furhter teaches wherein, in response to completion of inputting the character string in the frame, the circuitry is further configured to delete space between an end of the character string in the handwriting direction and the side of the frame (“Just as the input field overlay area may be increased in size, so it may be decreased or reduced in size as well…. the reducing may occur after detecting a factor that indicates the initial area should be reduced, or an increased area (or sub area) should be reduced. For example, an embodiment may use a factor such as detection of no input strokes for a predetermined time, detection of contextual input stop confirmation (e.g., word completed),” Col. 7 lines 62-67).

As to dependent claim 7, VanBlon teaches the display apparatus of claim |, wherein, in a case that an object in the direction of the handwriting input is present, the circuitry is further configured to expand the frame in a direction perpendicular to the direction of the handwriting input (Fig. 3, additional area, e.g.,  304c is added as needed, e.g., based on the user's handwriting input stroke size, location, or content). 

As to dependent claim 8, VanBlon teaches the display apparatus of claim 1, VanBlon further teaches wherein the circuitry is further configured to expand the frame in the direction of the handwriting input, and in a direction perpendicular to the direction of the handwriting input. (Fig. 3, additional area, e.g., 304b and/or 304c is/are added as needed, e.g., based on the user's handwriting input stroke size, location, or content). 
 
As to dependent claim 11, VanBlon teaches the display apparatus of claim 1, VanBlon further teaches wherein the circuitry is further configured to receive the another handwriting input, the another handwriting input corresponds to another part of the character string including the one or more characters, and the another part being subsequent to the part in the character string (step 402, one or more handwriting input strokes provided to the input field). 

Claims 15-20 reflect a display method embodying the limitations of claim 1-4 and 7- 8 therefore the claims are rejected under similar rejection.

Claim 23 reflects a non-transitory recording medium embodying the limitations of claim 1 therefore the claim is rejected under similar rejection.

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. in view of Iwanga, Hashiba, and Casey et al. (US 2009/0063645 A1, hereinafter Casey).

As to dependent claim 9, VanBlon teaches the display apparatus of claim 1, VanBlon does not appear to expressly teach wherein the circuitry is further configured to display, on the display, a button for expanding the frame according to a result obtained based on comparison between the character size and the space between the handwriting Input and the side of frame in the direction of the handwriting input, and 
in response to receiving a user operation of pressing the button, expands the frame.
Casey teaches wherein the circuitry is further configured to display, on the display, a button for expanding the frame (expand button 365 in fig. 3c), and 
in response to receiving a user operation of pressing the button, expands the frame (an expand button for expanding the group chat interface).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon to comprise wherein the circuitry displays, on the display, a button for expanding the frame according to a result obtained based on comparison between the character size and the space between the handwriting Input and the side of frame in the direction of the handwriting input, and in response to receiving a user operation of pressing the button, the circuitry expands the frame. One would have been motivated to make such a combination to provide a manual switch input so that the user may control the resizing of the frame.

As to dependent claim 10, VanBlon teaches the display apparatus of claim 9, VanBlon further teaches the reducing input field may occur after detecting a manual switch input (e.g., soft button press), Col. 7 lines 62-67). However, VanBlon does not appear to expressly teach wherein the circuitry is further configured to, display, on the display in case that the circuitry expands the frame in response to the user operation of pressing the button, another button for reducing the frame to delete the space, and
 in response to receiving another user operation of pressing the another button, the circuitry reduce the frame to delete the space. 
Casey teaches expands the frame in response to the user operation of pressing the button, another button for reducing the frame to delete the space (If the expand button is pressed, the exemplary screen display as shown in FIG. 3d, paragraph 0050), and
 in response to receiving another user operation of pressing the another button, reduce the frame to delete the space (shrink button for further shrinking the group chat interface is displayed in Fig. 3d). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon to comprise wherein, in case that the circuitry expands the frame in response to the user operation of pressing the button, the circuitry displays. on the display, another button for reducing the frame to delete the space, and in response to receiving another user operation of pressing the another button, the circuitry reduce the frame to delete the space. One would have been motivated to make such a combination to provide a manual switch input so that the user may control the resizing of the frame.

Claims 21-22 reflect a display method embodying the limitations of claims 9-10 therefore the claims are rejected under similar rejection.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. in view of Iwanga, Hashiba, and Hirano et al. (US 5493639 A, hereinafter Hirano).
As to claim 14, VanBlon teaches the display apparatus according to claim 1, VanBlon does not appear to expressly teach wherein the character size is a width of a character included in the part of the character string, and the width is larger than widths of all other characters in the part of the character string, and 
calculate a first size by subtracting the space size from the character size
the circuitry is further configured to
expand the frame by adding the first size to the space currently left between the handwriting input and the size of the frame.
Hirano teaches wherein the character size is a width of a character included in the part of the character string, and the width is larger than widths of all other characters in the part of the character string input (“When a character string is newly prepared, the width of the character frame is not previously determined. The line having the largest width in the character string determines the width of the character frame. When a character string is newly prepared, the character frame is successively provided every time one character is input.” Col. 7, lines 25-30).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon to comprise wherein the character size is a width of a character included in the part of the character string, and the width is larger than widths of all other characters in the part of the character string input.  One would have been motivated to make such a combination to prevent protrusion by preparing a character frame which is most suitable for the characters being inputted in the frame (Hirano Col. Lines 53-57).  
Iwanga teaches the circuitry is further configured to expand the frame by adding the first size to the space currently left between the handwriting input and the size of the frame (“when the frame state setting module 14 has set the frame in the "configuration alterable state", the configuration of the frame is successively enlarged as characters are inputted one by one by the user” paragraph 0076).
Even though Iwanga teaches expanding the frame as characters are inputted one by one by the user, Iwanga does not appear to expressly teach calculate a first size by subtracting the space size from the character size. However, subtracting a smaller number from the larger number to find the difference between two numbers is a well-known mathematical formula. In this case, subtracting the space size (i.e. smaller size) from the character size (i.e. larger size) would give the difference between the two sizes – the only purpose finding the difference between the two sizes is in order to provide enough room for the characters being inputted in the frame. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of VanBlon and Hashiba to comprise calculate a first size by subtracting the space size from the character size, and expand the frame by adding the first size to the space currently left between the handwriting input and the size of the frame.  One would have been motivated to make such a combination to provide appropriate space for the handwritten input.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171